DETAILED ACTION
Response to Amendment
The amendment filed on 04/02/2021 has been entered.
Claims 21-36 are pending.
Claims 1-20 are canceled
Claims 21-36 are rejected.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-15, and 18-20 of U.S. Patent No. 10,659,196 in view of Josiam et al. (US Publication 2016/0262173).
Instant  Application (16/851,101) 
Patent  (10,659,196)
21. A wireless communication terminal that wirelessly communicates, the wireless communication terminal comprising:

a transceiver; and

a processor,

wherein the processor is configured to:

receive a Downlink Multi-User (DL MU) physical layer protocol data unit (PPDU) including information for an Uplink Multi-User (UL MU) transmission from a base wireless communication terminal by using the transceiver, and


when the information for the UL MU transmission is UL MU response information, transmit, by using the transceiver, a PPDU for the UL MU transmission to the base wireless communication terminal based on the information for the UL MU transmission without carrier sensing.

wherein the UL MU response information includes transmission scheduling information of the PPDU for the UL MU transmission and is included in a medium access control (MAC) header.


A wireless communication terminal that wirelessly communicates, the wireless communication terminal comprising: a 

transceiver; and 

a processor, 

wherein the processor is configured to receive a Downlink Multi-User (DL MU) physical layer protocol data unit (PPDU) including information for an Uplink Multi-User (UL MU) transmission from a base wireless communication terminal by using the transceiver, 

set signaling information indicating whether Spatial Reuse (SR) transmission to a PPDU for the UL MU transmission is allowed such that the SR transmission is not allowed when the information for the UL MU transmission is UL MU response information, wherein the UL MU response information includes transmission scheduling information of the PPDU for the UL MU transmission including ACK and is included in a medium access control (MAC) header, wherein the signaling information is included in the PPDU for the UL MU transmission, and 
transmit the PPDU for the UL MU transmission to the base wireless communication terminal based on the information for the UL MU transmission.
22. when the information for the UL MU transmission is the UL MU response information, wherein the processor is configured to set a BW value of a transmission parameter TXVECTOR of the PPDU for the UL MU transmission as a frequency bandwidth of the DL MU PPDU.
2. when the information for the UL MU transmission is the UL MU response information, wherein the processor is configured to set a BW value of a transmission parameter TXVECTOR of the PPDU for the UL MU transmission as a frequency bandwidth of the DL MU PPDU.
23. when the information for the UL MU transmission is the UL MU response information, wherein the processor is configured to transmit the PPDU for the UL MU transmission without using UL MU-Multi-Input Multi-Output (MIMO).
3. when the information for the UL MU transmission is the UL MU response information, wherein the processor is configured to transmit the PPDU for the UL MU transmission without using UL MU-Multi-Input Multi-Output (MIMO).
24. when the information for the UL MU transmission is UL MU response information, wherein the processor is configured to transmit the PPDU for the UL MU transmission using a binary convolutional coding (BCC) code.
4. when the information for the UL MU transmission is UL MU response information, wherein the processor is configured to transmit the PPDU for the UL MU transmission using a binary convolutional coding (BCC) code.
25. when the information for the UL MU transmission is the UL MU response information, wherein the processor is configured to transmit a packet extension field according to a length indicated by the base wireless communication terminal when the wireless communication terminal transmits the PPDU for the UL MU transmission.
5. when the information for the UL MU transmission is the UL MU response information, wherein the processor is configured to transmit a packet extension field according to a length indicated by the base wireless communication terminal when the wireless communication terminal transmits the PPDU for the UL MU transmission.
26. when the information for the UL MU transmission is the UL MU response information, wherein an Aggregate-MAC Protocol Data Unit (A-MPDU) including the UL MU response information does not comprise a trigger MPDU that triggers a wireless communication terminal whose UL MU transmission is triggered by the UL MU response information.
8. when the information for the UL MU transmission is the UL MU response information, wherein an Aggregate-MAC Protocol Data Unit (A-MPDU) including the UL MU response information does not comprise a trigger MPDU that triggers a wireless communication terminal whose UL MU transmission is triggered by the UL MU response information.
27. when the information for the UL MU transmission is a trigger MAC Protocol Data Unit (MPDU) for triggering the UL MU transmission of the wireless communication terminal, wherein an Aggregate-MPDU (A-MPDU) comprising the trigger MPDU comprises a Block ACK MPDU as a first MPDU and comprises a trigger MPDU as a second MPDU.
9. when the information for the UL MU transmission is a trigger MAC Protocol Data Unit (MPDU) for triggering the UL MU transmission of the wireless communication terminal, wherein an Aggregate-MPDU (A-MPDU) comprising the trigger MPDU comprises a Block ACK MPDU as a first MPDU and comprises a trigger MPDU as a second MPDU.
28. wherein the A-MPDU comprises a Block ACK Request (BAR) MPDU as a last MPDU when the information for the UL MU transmission is the trigger MPDU for triggering the UL MU transmission of the wireless communication terminal.
10. wherein the A-MPDU comprises a Block ACK Request (BAR) MPDU as a last MPDU when the information for the UL MU transmission is the trigger MPDU for triggering the UL MU transmission of the wireless communication terminal.
29. A method of operating a wireless communication terminal that wirelessly communicates, the method comprising:
receiving, from a base wireless communication terminal, a Downlink Multi-User (DL MU) PPDU including information for Uplink Multi-User (UL MU) transmission; and










when the information for the UL MU transmission is UL MU response information, transmitting, without carrier sensing, a PPDU for the UL MU transmission based on the information for the UL MU transmission to the base wireless communication terminal.

wherein the UL MU response information includes transmission scheduling information of the PPDU for the UL MU transmission and is included in a medium access control (MAC) header.
11. An operation method of a wireless communication terminal that wirelessly communicates, the method comprising: receiving, from a base wireless communication terminal, a Downlink Multi-User (DL MU) PPDU including information for Uplink Multi-User (UL MU) transmission; 

setting signaling information indicating whether Spatial Reuse (SR) transmission to a PPDU for the UL MU transmission is allowed such that the SR transmission is not allowed when the information for the UL MU transmission is the UL MU response information, wherein the UL MU response information includes transmission scheduling information of the PPDU for the UL MU transmission including ACK and is included in a medium access control (MAC) header, wherein the signaling information is included in the PPDU for the UL MU transmission; and

 transmitting the PPDU for the UL MU transmission based on the information for the UL MU transmission to the base wireless communication terminal.
30. when the information for the UL MU transmission is the UL MU response information, wherein the processor is configured to set a BW value of a transmission parameter TXVECTOR of the PPDU for the UL MU transmission as a frequency bandwidth of the DL MU PPDU.
12. when the information for the UL MU transmission is the UL MU response information, wherein the processor is configured to set a BW value of a transmission parameter TXVECTOR of the PPDU for the UL MU transmission as a frequency bandwidth of the DL MU PPDU.
31. when the information for the UL MU transmission is the UL MU response information, wherein the processor is configured to transmit the PPDU for the UL MU transmission without using UL MU-Multi-Input Multi-Output (MIMO).
13. when the information for the UL MU transmission is the UL MU response information, wherein the processor is configured to transmit the PPDU for the UL MU transmission without using UL MU-Multi-Input Multi-Output (MIMO).
32. when the information for the UL MU transmission is UL MU response information, wherein the processor is configured to transmit the PPDU for the UL MU transmission using a binary convolutional coding (BCC) code.
14. when the information for the UL MU transmission is UL MU response information, wherein the processor is configured to transmit the PPDU for the UL MU transmission using a binary convolutional coding (BCC) code.
33. when the information for the UL MU transmission is the UL MU response information, wherein the processor is configured to transmit a packet extension field according to a length indicated by the base wireless communication terminal when the wireless communication terminal transmits the PPDU for the UL MU transmission.
15. when the information for the UL MU transmission is the UL MU response information, wherein the processor is configured to transmit a packet extension field according to a length indicated by the base wireless communication terminal when the wireless communication terminal transmits the PPDU for the UL MU transmission.
34. when the information for the UL MU transmission is the UL MU response information, wherein an Aggregate-MAC Protocol Data Unit (A-MPDU) including the UL MU response information does not comprise a trigger MPDU that triggers a wireless communication terminal whose UL MU transmission is triggered by the UL MU response information.
18. when the information for the UL MU transmission is the UL MU response information, wherein an Aggregate-MAC Protocol Data Unit (A-MPDU) including the UL MU response information does not comprise a trigger MPDU that triggers a wireless communication terminal whose UL MU transmission is triggered by the UL MU response information.
35. when the information for the UL MU transmission is a trigger MAC Protocol Data Unit (MPDU) for triggering the UL MU transmission of the wireless communication terminal, wherein an Aggregate-MPDU (A-MPDU) comprising the trigger MPDU comprises a Block ACK MPDU as a first MPDU and comprises a trigger MPDU as a second MPDU.
19. when the information for the UL MU transmission is a trigger MAC Protocol Data Unit (MPDU) for triggering the UL MU transmission of the wireless communication terminal, wherein an Aggregate-MPDU (A-MPDU) comprising the trigger MPDU comprises a Block ACK MPDU as a first MPDU and comprises a trigger MPDU as a second MPDU.
36. wherein the A-MPDU comprises a Block ACK Request (BAR) MPDU as a last MPDU when the information for the UL MU transmission is the trigger MPDU for triggering the UL MU transmission of the wireless communication terminal.
20. wherein the A-MPDU comprises a Block ACK Request (BAR) MPDU as a last MPDU when the information for the UL MU transmission is the trigger MPDU for triggering the UL MU transmission of the wireless communication terminal.




In regarding claim 29 of the instant application, In view of the above, patent claim 11 does not disclose transmitting a PPDU for the UL MU transmission to the base wireless communication terminal based on the information for the UL MU transmission without carrier sensing. Josiam discloses transmit a PPDU for the UL MU transmission to the base wireless communication terminal based on the information for the UL MU transmission without carrier sensing (Paragraph 77). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify claim 11 of U.S. patent number 10,659,196 to include transmission PPDU without carrier sensing of Josiam. The motivation for combining U.S. patent number 10,659,196 and Josiam is to be able to improve performance and throughput in network system. Dependent claims 30-36 are rejected for same reason stated above and are duplicates of claims 12-15 and 18-20 of U.S. patent number 10,659,196.


Response to Arguments
Applicant’s arguments with respect to claims 21-36 have been considered, but they are not persuasive.
Regarding claims 21-36, Applicant argues by amending claims to include “wherein the UL MU response information includes transmission scheduling information of the PPDU for the UL MU transmission and is included in a medium access control (MAC) header” overcomes double patent rejection, however argument is not persuasive. The newly added limitation ““wherein the UL MU response information includes transmission scheduling information of the PPDU for the UL MU transmission and is included in a medium access control (MAC) header” can be found in claims 1 and 11 of  U.S. Patent No. 10,659,196. The U.S. Patent No. 10,659,196 was used for double patenting rejection, therefore the double patenting rejection is maintained until a terminal disclaimer is filed. 
Applicant’s arguments against 103 rejection, see page 7, filed 02 April 2021, with respect to claims 21-36 and Applicant’s amendment to claims 21 and 29 have been fully considered and are persuasive.  The 103 rejection of claims 21-36 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. A./
Examiner, Art Unit 2472    


/HASSAN KIZOU/               Supervisory Patent Examiner, Art Unit 2472